                              2004   2005   2005 Restricted
 
  Cash Bonus
  Annual Salary
  Stock

 
    —       —     Awards(1)

 
                   
Louis T. Donatelli Chairman
  $ 50,000     $ 130,000       -0-  
Douglas J. Donatelli President and Chief Financial Officer
  $ 275,000     $ 280,000       15,528  
Nicholas R. Smith Executive Vice President and Chief Investment Officer
  $ 175,000     $ 210,000       11,535  
Barry H. Bass Senior Vice President and Chief Financial Officer
  $ 165,000     $ 200,000       10,648  
James H. Dawson Senior Vice President and Chief Operating Officer
  $ 165,000     $ 200,000       10,648  

(1) The restricted stock awards vest upon achievement by the Company of certain
performance goals.

